DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Your proposed invention is a dual zone polarization film with an image sensor and should be reflected in the title to better enable future retrieval for similar device applications. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Korean Pub. No. 101479219A, English machine translation attached. For figures please see original Korean document (also attached))

Regarding Claim 1, Kim discloses, at least in figure 6:  a polarizer (abstract), comprising: a first protective film ;a second protective film (310 and 320)(page 10, next to last paragraph. Translation is not great. As shown in figures the protective films sandwich the PVA film (220); and
a polarizing film (220) arranged between the first protective film and the second
protective film (310 and 320), comprising 
wherein the polarization degree of the first polarizing zone is greater than
99.9% and less than 100%, and the light transmittance thereof is ranging
between 40% and 45%;wherein the polarization degree of the second polarization zone is not less than 90% and not more than 99.9%, and the light transmittance thereof is
ranging between 45% and 48%.
 Kim, on page 12, first two lines, teaches fabricating a PVA film with a degree of polarization from 99% to 99.9999%, this allows construction in both of the claimed ranges for a potential first and second zone Also, Kim teaches on page 11, next to last paragraph, last line: transmittance of 45-50%.This verifies that it can be done.
		Kim fails to disclose: a first polarizing zone and a second polarizing
zone;
Lee teaches, at least in figure 4, a polarizer (100b, page 6, halfway down, fig. 4) with a first zone (110B) and a second zone (120)(Also, page 6, 5 lines from bottom teaches that zone 110B may be for a camera like applicant’s).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide polarizing portions in the two zone polarizer of Lee with the claimed properties, as taught by Kim, since it involves combining Prior Art elements according to known methods to yield predictable results (MPEP 2143lA).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the specific ranges in each of the two zones, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 2, Kim discloses: an electronic device, comprising: a display element (abstract, “liquid crystal display”) comprising a display area; a polarizer arranged (220, fig. 6, pg. 10, 5 lines from bottom) on the display element (in an LCD polarizers are placed on and/or under the display); 
Kim fails to disclose: and a camera module integrated into the display element, wherein the display area comprises a functional zone of the camera module; wherein the polarizer comprises a first polarization zone and a second polarization zone, and the polarization and light transmittance of the first 13BMC No. M20014US Edison-2020-121-US polarization zone and the second polarization zone are different, and the second polarization zone is located on the functional zone of the camera module.
Lee teaches a first zone (120) and a second zone (110) and a camera module (page 6, 5 lines from bottom) integrated into the display element (fig. 6, shows an image sensor (500, pg. 10, line 18, camera) integrated into a display (430 is a light emitting device, pg. 9, last line ) and the camera is located directly below the second zone 110 as shown), wherein the display area comprises a functional zone of the camera module (shown in fig. 6); and the second polarization zone (110) is located on the functional zone of the camera module (500)(shown in fig.6): and the polarization and light transmittance of the first 13BMC No. M20014US Edison-2020-121-US polarization zone (120) and the second polarization zone (110) are different (page 3, 15 lines from bottom, transmittances are different, page 4, line 1, degree of polarization are different). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a second polarization zone in the device of Kim, as taught by Lee, to enable the integration of a camera module into the device, as taught by Lee and to provide the second zone with a different degree of polarization and transmittivity to provide the ability to display an image as well as to sense an image (page. 4, lines 1-3 and page 3, lines 15-18).
 Regarding Claim 3, .Kim, as modified by Lee, teaches:  wherein the second polarization zone (110) substantially and completely covers the functional zone of the camera module ( Lee, page 6, 5 lines from bottom. Fig. 6, 500 is the camera). Same motivation as claim 2. 
Regarding Claim 4,Kim fails to disclose the second functional zone and  wherein the polarization degree of the second functional zone of the polarizer is not less than 90% and not more than 99.9%, and the light transmittance thereof is between 45% and 48% .
Kim does disclose, on page 12, first two lines, fabricating a PVA film with a degree of polarization from 99% to 99.9999%, this allows construction in a second zone of 99%, within the claimed range.  Also, Kim teaches on page 11, next to last paragraph, last line: transmittance of 45-50% which allows transmittance between 45-48%.This verifies that it can be done.
Furthermore, applicant has not shown in the specification the criticality of maintaining the transmittance at 45-48%  and has not shown that doing so produces any novel or unexpected result or solves any known problem..
Lee teaches first (120) and second (110) functional zones and to provide different transmittances and degree of polarization in the two zones (see claim 2).
Therefore,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a degree of polarization of 99%, as taught by Kim, in the second zone of Lee, since it involves combining Prior Art elements according to known methods to yield predictable results (MPEP 2143lA) and to maintain a transmittance between 45 and 48%, as taught by Kim, in the second zone of Lee, as a matter of obvious design choice and to provide the ability to display an image as well as to sense an image (Lee, page. 4, lines 1-3 and page 3, lines 15-18).
.Regarding Claim 5, Kim fails to teach the first and second zones of claim 2, wherein the polarization degree of the first polarization zone of the polarizer is greater than 99.9% and less than 100%, and the light transmittance thereof is between 40% and 45%, and the first polarization zone covers the display area excluding the functional zone of the camera module.
Kim does disclose, on page 12, first two lines, fabricating a PVA film with a degree of polarization from 99% to 99.9999%, this allows construction in a first zone in the claimed range of 99.9 to 100%.
Also, Kim teaches on page 11, next to last paragraph, last line: transmittance of 45-50% which allows transmittance of 45% in a first zone in the claimed range. This verifies that it can be done
. Furthermore, applicant has not established in the specification, the criticality of maintaining the transmittance between 40-45% and has not shown that doing so produces any novel or unexpected result or solves any known problem. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed transmittance of Kim in the first polarization zone of Lee, as a matter of obvious design choice. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed degree of polarization in the first of Lee, as taught by Kim, since it involves combining Prior Art elements according to known methods to yield predictable results (MPEP 2143lA).


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879